Case 19-23101-CMB        Doc 143     Filed 04/24/20 Entered 04/24/20 14:48:11           Desc Main
                                    Document      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                              Bankruptcy No.: 19-23101-CMB

 SHANNON STALEY & SONS, LLC                          Chapter 11

          Debtor.                                    Document No.:

                                                     Hearing Date and Time:
                                                     June 1, 2020 at 1:30 p.m.

          CREDITOR NATIONAL COMMUNITY REINVESTMENT COALITION’S
                    OBJECTION TO DISCLOSURE STATEMENT

          Comes now, National Community Reinvestment Coalition (“NCRC”), by and through its

 undersigned counsel, and hereby files its objection to the adequacy of the Debtor’s Disclosure

 Statement Pursuant to Section 1125 of Title 11 of the United State Code for the Debtor’s Chapter

 11 Plan of Reorganization (hereinafter the “Plan”) and states the following in support of its

 objection:


          1.    On August 6, 2019, Debtor filed a voluntary petition for relief pursuant to Chapter

 11 of Title 11 of the United States Code (“Bankruptcy Code”).

          2.    Prior to the Debtor filing its petition, NCRC engaged Debtor to perform certain

 construction work on twenty (20) of NCRC’s properties as part of its renovation program.

 Debtor failed to perform the work in a workmanlike manner or otherwise failed to complete the

 work resulting in NCRC sustaining damages.

          3.    NCRC advised the Debtor of its claim prior to the Debtor commencing this

 bankruptcy proceeding yet Debtor failed to disclose this in any of its filings with this Court and

 at the same time Debtor failed to disclose the bankruptcy proceeding to NCRC.

          4.    On February 11, 2020, NCRC filed a proof of claim for accrued damages.


                                                 1
Case 19-23101-CMB        Doc 143     Filed 04/24/20 Entered 04/24/20 14:48:11            Desc Main
                                    Document      Page 2 of 5


       5.       On March 9, 2020 NCRC filed an amended proof of claim for its accrued
 damages.

        6.      Debtor is disputing NCRC proof of claim and has filed an objection thereto.

        7.      Debtor filed its Disclosure Statement on March 13, 2020 and pursuant to the

 Court’s Order of March 16, 2020, any objection to the Disclosure Statement are to be filed and

 served on or before April 24, 2020.

                                          OBJECTIONS

        8.      To the extent NCRC objections are deemed, in whole or in part, to be an objection

 to the confirmation of the Plan rather than an objection to the Debtor’s Disclosure Statement and

 the adequacy of the Disclosure Statement, NCRC reserves the right to the assert any such

 objection, as well as any other objections, to the confirmation of the Debtor’s Plan at the

 appropriate time.

        9.      “An acceptance or rejection of a plan may not be solicited after the

 commencement of the case under this title from a holder of a claim or interest with respect to

 such claim or interest, unless, at the time of or before such solicitation, there is transmitted to

 such holder the plan or a summary of the plan, and a written disclosure statement approved, after

 notice and a hearing, by the court as containing adequate information. The court may approve a

 disclosure statement without a valuation of the debtor or an appraisal of the debtor’s assets.” 11

 U.S.C. §1125(b).

        10. Adequate information “ means information of a kind, and in sufficient detail, as far

 as is reasonably practicable in light of the nature and history of the debtor and the condition of

 the debtor’s books and records, including a discussion of the potential material Federal tax

 consequences of the plan to the debtor, any successor to the debtor, and a hypothetical investor

 typical of the holders of claims or interests in the case, that would enable such a hypothetical

                                                 2
Case 19-23101-CMB           Doc 143    Filed 04/24/20 Entered 04/24/20 14:48:11            Desc Main
                                      Document      Page 3 of 5


 investor of the relevant class to make an informed judgment about the plan” 11 U.S.C. §1125(a)

 in part.

            11.    The primary purpose of the disclosure statement is to give creditors adequate

 information necessary for them to decide whether to accept the proposed plan. In Re Monroe

 Well Service, Inc., 80 B.R.324, 16 Bankr. Ct. Dec. (LRP) 1077 (Bankr. E.D.Pa. 1987).

            12.   NCRC believes the Debtor’s Disclosure Statement fails to provide sufficient

 information to enable a reasonable person to make an “informed judgment about the plan.”

            13.    The Debtor’s Disclosure Statement states that funds to pay unsecured creditors

 such as NCRC “will come from both ongoing operations of the Debtor as well as proposed post-

 petition financing provided by Enterprise Bank, N.A." See Disclosure Statement at Article IV,

 Section 11.

            14.    The Disclosure Statement also provides that payments to other classes of creditors

 are contingent upon the post-petition closing of financing through Enterprise Bank.

            15.    The Debtor has failed to provide any information whatsoever regarding the

 proposed post-petition financing from Enterprise Bank and the feasibility of said financing post-

 petition.

            16.    Given the Debtor’s current status, NCRC believes that in order to obtain any

 financing the Debtor’s principals will be required to sign as a guarantor to obtain any future

 financing. Debtor’s Disclosure Statement fails to provide any information as to the financial

 status of Debtor’s principal, Steve Daniele. His financial status would impact the Debtor’s

 ability to obtain the post-petition financing through Enterprise Bank that the Debtor’s Plan relies

 upon.




                                                   3
Case 19-23101-CMB        Doc 143     Filed 04/24/20 Entered 04/24/20 14:48:11            Desc Main
                                    Document      Page 4 of 5


        17.     Where a debtor requires financing in order to satisfy the feasibility of the

 proposed plan of restructure, the failure to provide financial information concerning the debtor-

 entity's principals renders the disclosure statement insufficient. See In re Olive Street

 Investments, Inc., 117 B.R. 488 (E.D. Missouri 1990).

        18.     Additionally, NCRC objects to the Debtor’s Disclosure Statement as it fails to

 identify or provide any information regarding potential insurance coverage Debtor maintained

 that may cover the claims and accrued damages sustained by NCRC due to Debtor’s actions.

        19.     Given the Debtor’s failure to provide the aforementioned information in its

 Disclosure Statement the Court should reject the Disclosure Statement.

        WHEREFORE, National Community Reinvestment Coalition respectfully requests the

 Court enter an order denying approval of the Debtor’s Disclosure Statement unless Debtor

 provides sufficient information relating to the post-petition financing, financial status of its

 principals, and potential insurance coverage and grant it such other relief as the Court deems just

 and proper.

 Date: April 24, 2020.                                Respectfully submitted,



                                                      /s Philip J. Sbrolla____________________
                                                      Philip J. Sbrolla, Esquire
                                                      Pa. I.D. No. 90231
                                                      Post & Schell, P.C.
                                                      One Oxford Centre
                                                      301 Grant Street, Suite 3010
                                                      Pittsburgh, PA 15219
                                                      Phone: (412) 506-6377
                                                      psbrolla@postschell.com

                                                      Counsel for National Community
                                                      Reinvestment Coalition




                                                 4
Case 19-23101-CMB         Doc 143     Filed 04/24/20 Entered 04/24/20 14:48:11              Desc Main
                                     Document      Page 5 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                 Bankruptcy No.: 19-23101-CMB

 SHANNON STALEY & SONS, LLC                             Chapter 11

          Debtor.                                       Document No.:

                                                        Hearing Date and Time:
                                                        June 1, 2020 at 1:30 p.m.

                                  CERTIFICATE OF SERVICE

 I hereby certify that on this 24th day of April, 2020, I electronically filed the foregoing using

 the CM/ECF system, which constitutes service upon all counsel of record.


                                                        /s Philip J. Sbrolla____________________
                                                        Philip J. Sbrolla, Esquire
                                                        Pa. I.D. No. 90231
                                                        Post & Schell, P.C.
                                                        One Oxford Centre
                                                        301 Grant Street, Suite 3010
                                                        Pittsburgh, PA 15219
                                                        Phone: (412) 506-6377
                                                        psbrolla@postschell.com

                                                        Counsel for National Community
                                                        Reinvestment Coalition




                                                   5
